                             UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                               No. 18-CR-0468 WJ

STEVEN J. ANICHOWSKI,
JONATHAN J. MCGECHIE, and
TAKUMI NISHIMORI,

               Defendants.

                                          ORDER

       This matter came before the Court on the Unopposed Motion of Defendant Jonathan

McGechie to Substitute Counsel (Doc. 38). The Court finds that the motion is well taken, that

counsel’s withdrawal is mandatory for the reasons set forth in the motion, and that the United

States does not oppose the motion. The Court grants the motion. Molly Schmidt-Nowara is

substituted for Zachary A. Ives as counsel for Jonathan McGechie. Zachary A. Ives is withdrawn

as counsel for Mr. McGechie.

       It is so ordered.



                                                  __________________________________
                                                  WILLIAM P. JOHNSON
                                                  CHIEF U.S. DISTRICT JUDGE
